~ 03/10/2021

PAE-AO 243 (Rev. 05/2018) Page 3

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE
BY A PERSON IN FEDERAL CUSTODY

 

United States District Court District EASTERN DISTRICT OF PENNSYLVANIA

 

Name (under which yo

RS RAg LAL

 

ere convicted) Docket or Case No}:

1S -€- VIE

    

 

 

Place of ANN

    

Prisoner No.:

@ 7 C3? ~ OY G

 

 

 

 

Movant (include name under which convicted)

  

 

—_—

MOTION

a) | Name and location of court which entered the judgment of conviction you are ch, llenging:
; r we a

 

7 cs a oe \ i SAse op
U x ‘Qouct of CaStumn UiStriet

  

 

YS “
SN Ye nn w\vania

Y

 

(b) Criminal docket or case number (if you know): | 2 ~ Cr 60) 0/- 2
(a) Date of the judgment of conviction (if you know): “yy He 1 £4OIN

3

(b) Date of sentencing: Qa Oe \S, 201 é

“ ¢
Length of sentence: 2-9)

Nature of crime (all “cu

Su aay FU.

 

 

 

 

 

(a) What was your plea? | (Check one)
(1) Not guilty a (2) Guilty (3) Nolo contendere (no contest) [1

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or
what did you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

 
03/10/2021

PAE-AO 243 (Rev. 05/2018) Page 4

6.

7.

8.

9.

If you went to trial, what kind of trial did you have? (Check one) Jury 4 Judge only C
Did you testify at a pretrial hearing, trial, or post-trial hearing? YesLl No Ly
Did you appeal from the judgment of conviction? YesO/ NoO

If you did appeal, answer the following:

 
 
  
 
 

(a) Name of court: \

 

(b) Docket or case number (if you know):

 

 

(d) Date of result af you know): VA

(e) Citation to the case (if you know):

 

  

f

 

 

 

 

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes W Noo

If “Yes,” answer the following:

   

(2) Result: Det
(3) Date of result (if you 1 know): « SG QUO

(1) Docket or case number (if you know): | f a b g

 

 

(4) Citation to the case ec you know):
(5) Grounds raised:

 
 

 

 

 

 

 

 

 

/
f
é

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions /or

applications, concerning this judgment of conviction in any court? Yes OJ No

 
03/10/2021

PAE-AO 243 (Rev. 05/2018)

11. If your answer to Question 10 was “Yes,” give the following information:

(a) (1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes 1] No UL]
(7) Result:

(8) Date of result (if you know):

 

 

(b) If you filed any second motion, petition, or application, give the same information:

(1) Name of court:

 

(2) Docket of case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes No
(7) Result:

 

(8) Date of result (if you know):

 

Page 5

 
03/10/2021

PAE-AO 243 (Rev. 05/2018) Page 6
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?
(1) First petition: Yes LJ No (1

(2) Second petition: Yes CJ No []

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why
you did not:

 

 

 

 

12. For this motion, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more than
four grounds, State the facts facts supporting each ground.

  

GROUND ONE: Sy:

 

 

(a) Supporting f facts (Do not argue or r cite law. Just state the specific facts that support your claim.):

A

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 
PAE-AO 243 (Rev. 05/2018) Page 7

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application? Yes [1 No
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

|

 

(3) Did you receive a hearing on your motion, petition, or application? Yes LJ No z
(4) Did you appeal from the denial of your motion, petition, or application? YesCO] Nol
(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal? Yes CJ No U1

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (c)(4) or Question (o)(>)i is “No, ” explain why you did not appeal
i 7 ° ee

 

 

 

 

 

 

eos EI

GROUND TWO: Oia S \ yes

 

oes facts (Do not argue or cite law. Us state the specific facts that support your claim.):
. pus c LA ke AS A Xu & AS XS oO t

“clorunag Acio\

   

    
  
  

      

 

03/10/2021

 
03/10/2021

PAE-AO 243 (Rev. 05/2018)

Page 8

 

 

 

 

 

 

 

 

 

 

 

(c) Post-Conviction Proceedings: ;

 

(1) Did you raise this issue in any post-conviction motion, petition, or application? Yes A Now
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

 

No WJ
No O

(3) Did you receive a hearing on your motion, petition, or application? | Yes) ,

 
 
 
 

(4) Did you appeal from the denial of your motion, petition, or application? Yes

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal? Yes No (J
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

 
03/10/2021

PAE-AO 243 (Rev. 05/2018) Page 9

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal

or raise this issue:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Direct Appeal of Ground Three: f
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes C] No of

 

oo bos i
(2) If you did not raise this issue in your direct peree’ explain why: ao & SKE ae
af ” ¢ i

    

 

 

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application? YesL] No O
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 
PAE-AO 243 (Rev. 05/2018) Page 10

(3) Did you receive a hearing on your motion, petition, or application? Yes LI j No
(4) Did you appeal from the denial of your motion, petition, or application? Yes No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal? Yes | No FJ

i \ Op . oe
pic. moe oe

(6) If your answer to Question (c)(4) is “Yes,” state: o

 

Name and location of the court where the appeal was filed: |

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal

or raise this issue:

 

 

 

 

 

    

Xe eer ad { sos sodene sont land Dives’ nOies \

(a) Supporting | facts “aide not argue « or cite law. Just state the specific. facts that support your claim.):

 
 

 

 

 

 

 

 

 

 

 

 

 

(b) Direct Appeal of Ground Four: /
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes No 1]

 

 

 

03/10/2021

 
03/10/2021

PAE-AO 243 (Rev. 05/2018)

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

Page 11

YesL] No /

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

i

 

(3) Did you receive a hearing on your motion, petition, or application?
(4) Did you appeal from the denial of your motion, petition, or application?
(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

YesC] No /

A

YesL] No LY
YesO No

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal

or raise this issue:

 

 

 

 

 

13. Is there any ground in this motion that you have not previously presented in some federal court? If so,
which ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

 

 

 

 
03/10/2021

PAB-AO 243 (Rev. 05/2018)

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the

Page 12

jf

judgment you are challenging? Yes(] No ot

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding,
and the issues raised.

 

 

 

 

 

 

15. Give the name and address, if known, of each attorney who represented you in the following stages of
the judgment you are challenging:

(a) At the preliminary hearing: £ © hy, ad i. jes A OL a * or

 

(b) At the atraignment and plea:

 

 

(c) At the trial:

 

 

(d) At sentencing:

 

 

(e) On appeal:

 

 

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

16. Do you have any future sentence to serve after you complete the sentence for the judgment that youre

 

challenging? Yes No CJ

(a) i so, give name and location of court that imposed t the other sentence you will serve in the future:
\
An ~~ na WACO

OAKAAAOYA WCC. \s ey Ye WuWrsy \
i

 

 
03/10/2021

PAE-AO 243 (Rev. 05/2018) Page 13

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence: /

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the
judgment or sentence to be served in the future? Yeshd No

17. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you
must explain why the one-year statute of limitations as contained i in 28 US. Cc. _§ 2255 does not bar
your n motion.! / ‘ :

i L oN Lee

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"28 U.S.C. § 2255(f), provides that:

A one-year period of limitation shall apply to a motion under this section. The limitation period shall run from the
latest of

(1) the date on which the judgment of conviction became final;

(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making
such a motion by such governmental action;

(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or

(4) the date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence.

 

 
PAE-AO 243 (Rev. 05/2018) Page 14

Ad

“Co ge dus sé

 

on,

      

ALL ee +t

  

or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and
correct and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on

    

 

 

— (month, date, year
Executed (signed) on
. (date)

    

 
    

 

Signature of Movant WA “

If the person signing is not movant, state relationship to movant and explain why movant is not
signing this motion.

 

 

 

03/10/2021

 
 

 

 

 

 

 

 

 

 

Riser “ i : i et i | i :
” * i i ~ i 5 | i '
i i

i

:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

! t
i L
i i
i
i
:

 

 

 

 

 

 

 

 

 

 

 

 

 
 

ficluxde jen W61032-Clee
FRY ALLEN WOOD PO.EOK200
UNITE DEE? PL ITSS 7 “EE ee

“at 1 4

 

 

THE ENCLOSED LETTE™

“SSED THROUGH
SPECTAL mi Sia PP D

PON 4VARDING TO

   
     
 
 

  

YOU Tho LEGTER hie: ELTA ED NOR
INSPEL TE D fFTRE Wore.) a d5ES A QUESTION OR
PROBLEM AVER Wri PHS FA HAS
JURISDICTION, YOU Way “TURN THE
MATERIAL FOR FUE IOMATION OR

CLAR eee IFoo yee WTEC ENCLOSES
CORRESPONDENCE Fou Te" “ASD 14 TO ANOTHER

ADU KRESS EE LE ENCLOSURE TO THE
ABQVE ADLRESS. \ r

Alon \\n heck \\ ef Wistrck Cou
or Ha Exchern eck ob Yn ANS Wa

  

  

 

   

—

 
